    Case 1:01-cv-01357-RCL Document 807 Filed 05/12/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 JOHN DOE I, et al.,

                      Plaintiffs,

                 v.                                Case No. 01-cv-01357-RCL

 EXXON MOBIL CORPORATION, et al.,

                      Defendants.


  REPLY OF PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP AND
       ALEX YOUNG K. OH IN SUPPORT OF THEIR RESPONSES
       TO THE ORDER TO SHOW CAUSE DATED APRIL 26, 20211

       The Court has already determined that defense counsel’s approach to the Rule

30(b)(6) deposition of ExxonMobil Indonesia Inc. was improper. The Court has also

determined that the deposition transcript and video show plaintiffs’ counsel acting in an

appropriate manner. In responding to the Court’s order to show cause, defense counsel

strove not to relitigate those issues or to impugn plaintiffs’ counsel. The response was

intended to demonstrate that Rule 11 sanctions were not warranted in large part because

defense counsel had acted in good faith based on their perception of events as they

unfolded. In tense situations—particularly in a contentious deposition conducted by

videoconference through the night and into the following morning—parties may and often

do have drastically different perceptions of the other side’s conduct. Defense counsel

sought to address the conduct of plaintiffs’ counsel only to explain that it honestly believed


   1
      This Court has not ordered further briefing on the order to show cause beyond the
initial responses filed by Paul, Weiss and Ms. Oh. In the event the Court considers
plaintiffs’ recently filed memorandum (ECF No. 806), Paul, Weiss and Ms. Oh respectfully
request that the Court consider this reply as well.


                                              1
    Case 1:01-cv-01357-RCL Document 807 Filed 05/12/21 Page 2 of 7




that its statements about that conduct were fair at the time they were made, even if they

proved incorrect in hindsight.

       Defense counsel is disheartened that plaintiffs still felt the need to file a

memorandum criticizing defendants and their counsel, and defense counsel does not wish

to prolong this unhappy chapter of the litigation any further. As plaintiffs’ counsel notes

in his declaration, the parties have spoken and share the view that the “case will move

forward in a more collegial manner.” ECF No. 806-3, at 4. Defense counsel thus offers

only the following brief points in response to plaintiffs’ most recent contentions.

       1.      Plaintiffs perceive defense counsel to be “doubling down on their

aspersions” against plaintiffs’ counsel. ECF No. 806, at 9 (Pls.’ Memo.). That was not at

all defense counsel’s intention. When discussing the conduct of plaintiffs’ counsel,

defendants attempted to convey only what defense counsel “genuinely believed” and

“honestly and in good faith perceived and remembered.” ECF No. 804, at 4 (PW Resp.);

see also, e.g., id. at 3 (discussing what Ms. Oh “believed”); id. at 8 (similar); id. at 18

(discussing Ms. Oh’s “honest perception”); id. at 3 (discussing what defense counsel

“believed in good faith”); id. at 4 (discussing how “defense counsel viewed plaintiffs’

counsel’s conduct”); id. at 15 (discussing how defense counsel “honestly perceived” the

conduct of plaintiffs’ counsel). Defense counsel did not argue in its response that it had

“accurately perceived” the conduct of plaintiffs’ counsel. Pls. Memo. 14. And for good

reason: the Court already found the opposite to be true. See ECF No. 803, at 30–32.2



   2
     Defense counsel assures the Court that it did not file its response to the order to show
cause on the same day the Court’s memorandum opinion became public in an effort to sully
plaintiffs’ counsel in the press. See Pls.’ Memo 9–10 & n.9. To the contrary, the legal
press has largely been focused on the fact that this Court sided with plaintiffs and imposed



                                             2
     Case 1:01-cv-01357-RCL Document 807 Filed 05/12/21 Page 3 of 7




        2.      Plaintiffs also view defense counsel’s response as an effort to “re-litigate

matters already considered by the Court.” Pls.’ Memo. 2. That again was not defense

counsel’s purpose. Defense counsel stated unconditionally that it “do[es] not contest the

discovery remedies imposed by the Court” and was not seeking to relitigate the findings in

the Court’s memorandum order. PW Resp. 2; see id. at 20. Defense counsel recognizes

that the Court disagreed with defense counsel’s position, and defense counsel

“apologize[d] that it took an approach the Court disapproves of in the deposition at issue

and in the briefing that followed.” Id. at 1. In addressing the conduct of plaintiffs’ counsel,

defense counsel sought to explain why they believed Mr. Snell was permitted to read from

and otherwise rely on his notes merely to show the “context in which defense counsel’s

statements arose”—namely, that defense counsel was speaking from “the perspective of

attorneys who believed in good faith that both Ms. Oh and Mr. Snell had acted properly.”

Id. at 3, 17.

        That context is important because it demonstrates defense counsel’s state of mind.

Given that defense counsel could not locate a corporate representative who could testify

from personal knowledge, defense counsel concluded that it was reasonable for Mr. Snell

to read from and otherwise rely on his notes where necessary during the Rule 30(b)(6)

deposition. See ECF No. 805-1, ¶ 8–10 (Oh Decl.); PW Resp. 16–17 (citing cases).

Believing that it had acted properly, defense counsel viewed the threats of sanctions by

plaintiffs’ counsel, raised within the first hour of the deposition, as improper.




discovery sanctions on defendants. See ECF Nos. 806-1 and 806-2 (press articles cited by
plaintiffs); Dean Seal, Cohen Milstein Rips Paul Weiss, Alex Oh’s ‘Half Apologies,’
Law360 (May 10, 2021, 9:25 PM) <law360.com/trials/articles/1383289>.


                                              3
    Case 1:01-cv-01357-RCL Document 807 Filed 05/12/21 Page 4 of 7




       To be sure, Ms. Oh was not the only defense attorney listed on defendants’

sanctions briefing. See Pls.’ Memo. 12. But the attorneys listed on the brief (and on this

brief) with whom Ms. Oh consulted believed Ms. Oh’s interpretation of the conduct at the

deposition and, in light of her research supporting the use of the notes, shared in her

interpretation that plaintiffs’ counsel behaved improperly by threatening and then seeking

discovery sanctions.3

       3.      Plaintiffs state that it is “exceedingly difficult to believe” that defense

counsel did not engage in a “pre-planned” effort to disrupt the deposition by having Mr.

Snell read non-responsive portions from his notes. Pls.’ Memo. 7. Ms. Oh has filed a

sworn declaration under 28 U.S.C. § 1746 stating that it was “never [her] intention” for

Mr. Snell to “respond[] by reading from the notes information that was not responsive to

the specific question posed by plaintiffs’ counsel.” Oh Decl. ¶¶ 20, 21. Defense counsel

reiterates here that there was no preplanned effort to have Mr. Snell disrupt or filibuster the

deposition in any way, including by offering nonresponsive answers.4


   3
      Plaintiffs argue that defense counsel could not have believed that Mr. Snell’s use of
notes was proper. See Pls.’ Memo. 8. But defense counsel believed at the time of the
deposition and at the time of the filing of its prior motion papers that the use of the notes
at the deposition, including reading from the notes in response to some questions, was
within the use permitted by the case law. See, e.g., Zeng v. Elec. Data Sys. Corp., Civ. No.
07-310, 2007 WL 2713905, at *4 (E.D. Va. Sept. 13, 2007) (approving of the use of a
summary and compiled materials prepared by counsel); In re Neurontin Antitrust Litig.,
Civ. No. 02-1390, 2011 WL 2357793, at *6 n.8 (D.N.J. June 9, 2011) (indicating that the
use of notes prepared by counsel would be appropriate if they reflected the knowledge of
the corporation rather than counsel’s litigation position). Defense counsel also believed
that those notes contained significant information responsive to plaintiffs’ deposition
topics.
   4
     Plaintiffs further suggest that defendants could have designated two former employees
with relevant personal knowledge as Rule 30(b)(6) representatives but that it was
defendants’ “strategy” not to do so. Pls.’ Memo 6–7 n.6. Ms. Oh has provided a sworn
statement that “former employees who may have relevant knowledge responsive to certain



                                              4
    Case 1:01-cv-01357-RCL Document 807 Filed 05/12/21 Page 5 of 7




       4.      Plaintiffs also dispute defense counsel’s interpretation of the law

surrounding Rule 11 sanctions. See Pls.’ Memo. 16–19. It is unclear why, in the name of

creating a “clear and accurate record” and answering “aspersions” cast “on the actions of

plaintiffs’ counsel,” Pls.’ Memo. 20, plaintiffs offer a substantive response to defense

counsel’s legal argument. Plaintiffs did not themselves move for Rule 11 sanctions, and

indeed the Court has already awarded all of the relief plaintiffs sought and more.

       In any event, plaintiffs offer no valid basis to disregard the plain text of Rule 11,

which states that the rule “does not apply to disclosures and discovery requests, responses,

objections, and motions under Rules 26 through 37.” Fed. R. Civ. P. 11(d). Plaintiffs do

not present any authority supporting the proposition that the Court may recast defendants’

cross-motion for sanctions under Rule 30(d)(2) as one under 28 U.S.C. § 1927. Nor does

the plain language of Rule 11(d) create a “lacuna in counsel’s obligations.” Pls.’ Memo.

17. As plaintiffs themselves recognize, the Court has inherent authority to sanction bad-

faith conduct. Pls.’ Memo. 18.

       Plaintiffs further contend that the Court need not provide defense counsel with

specific notice that the Court is considering sanctions under its inherent authority for the

statements made in defendants’ sanctions briefing.       See Pls.’ Memo 19.       Case law

demonstrates otherwise. See PW Resp. 14–15.




topics were either unresponsive or unwilling to spend the time to sit for depositions.” Oh
Decl. ¶ 10; see Fed. R. Civ. P. 30(b)(6) (stating that a corporation can designate “other
persons who consent to testify” to serve as a corporate representative (emphasis added));
Fed. R. Civ. P. 30(b)(6) advisory committee note (1970) (“The organization may designate
persons other than officers, directors, and managing agents, but only with their consent.
Thus, an employee or agent who has an independent or conflicting interest in the
litigation—for example, in a personal injury case—can refuse to testify on behalf of the
organization.”).


                                             5
    Case 1:01-cv-01357-RCL Document 807 Filed 05/12/21 Page 6 of 7




       5.      Finally, plaintiffs question whether defense counsel “fully appreciate[s] the

nature, gravity and pervasiveness of the misconduct” found in the Court’s memorandum

opinion and order, suggesting that defense counsel offers only “half apologies.” Pls.’

Memo. 1, 2. Defendants are not contesting the Court’s discovery sanctions, which go

beyond the relief plaintiffs requested. Defense counsel has apologized for its conduct. The

parties have already completed one of the additional Rule 30(b)(6) sessions ordered by the

Court; defense counsel has scheduled the remainder. And taking the Court’s concerns to

heart, defense counsel will strive to approach similarly contentious situations in this case

and others differently in the future. The suggestion that defendants and defense counsel

are recalcitrant actors who need additional sanctions to be brought in line is simply

unfounded.

                              *      *       *       *      *

       Sanctions are not warranted against the law firm of Paul, Weiss, Rifkind, Wharton,

& Garrison LLP or Ms. Alex Young K. Oh under Federal Rule of Civil Procedure 11(b)(3)

for the statements identified in the Court’s April 26 memorandum opinion.




                                             6
   Case 1:01-cv-01357-RCL Document 807 Filed 05/12/21 Page 7 of 7




Washington, D.C.                             Respectfully submitted,
May 12, 2021

/s/ Geoffrey M. Klineberg                    /s/ Jaren Janghorbani
Geoffrey M. Klineberg (Bar No. 444503)       Theodore V. Wells, Jr. (Bar No. 468934)
gklineberg@kellogghansen.com                 twells@paulweiss.com
KELLOGG, HANSEN, TODD, FIGEL                 Jaren Janghorbani (admitted pro hac vice)
   & FREDERICK, P.L.L.C.                     jjanghorbani@paulweiss.com
1615 M Street, Suite 400                     PAUL, WEISS, RIFKIND, WHARTON
Washington, DC 20036                            & GARRISON LLP
Telephone: (202) 326-7900                    1285 Avenue of the Americas
                                             New York, NY 10019
Counsel for Alex Young K. Oh                 Telephone: (212) 373-3000

                                             /s/ Justin Anderson
                                             Justin Anderson (Bar No. 1030572)
                                             janderson@paulweiss.com
                                             Mitchell Webber (Bar No. 1024005)
                                             mwebber@paulweiss.com
                                             PAUL, WEISS, RIFKIND, WHARTON
                                                & GARRISON LLP
                                             2001 K Street, N.W.
                                             Washington, DC 20006
                                             Telephone: (202) 223-7300

                                             Counsel for Defendants
                                             Exxon Mobil Corporation and
                                             ExxonMobil Indonesia Inc.




                                         7
